Title: From George Washington to Timothy Pickering, 13 April 1795
From: Washington, George
To: Pickering, Timothy


          
            Sir,
            Philadelphia 13 Ap⟨ril 1795⟩
          
          It would be eq⟨ua⟩lly imp⟨roper⟩ (on acct of the expence, & other incon⟨venien⟩ces which would attend the measu⟨re) to⟩ continue the militia army in the wes⟨tern⟩ counties in this state, longer ⟨in service⟩ than the nat⟨ur⟩e & exigency ⟨of the case may⟩ require; or, under the reports wh⟨ich pre⟩vail of threatnings ag⟨ainst the Collectors,⟩ & other indications of latent disco⟨ntent,⟩ to disband it before a full submiss⟨ion⟩ to the revenue laws is ⟨unequivocally mani⟩fested. Under this ⟨view of the subject⟩ it would Seem most adviseable ⟨& proper,⟩ to reduce the force there by degrees; ⟨& to⟩ begin this without delay—acc⟨ompanying⟩ it with your best ⟨endeavou⟩rs ⟨to discover,⟩ the real temper, and true sta⟨te of things⟩ in that quarter, that it may be ⟨know[n] when⟩ the whole may be disbanded with safety & propriety. Conformably to these ⟨ideas,⟩ I would have you act.
          
            Go: Washi⟨ngton⟩
          
        